UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4352


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KARL ANTHONY BUTLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:11-cr-00329-D-1)


Submitted:   December 18, 2012            Decided:   January 8, 2013


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven R. Kiersh, KIERSH LAW OFFICE, Washington, D.C., for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Karl Anthony Butler pled guilty to possession of a

firearm     by    a     convicted         felon,        in     violation       of    18       U.S.C.

§ 922(g)(1) (2006).                The district court designated Butler an

armed    career       criminal,         18     U.S.C.       § 924(e)      (2006),        and   also

upwardly     departed            from    the     Guidelines          established          in    the

presentence investigation report (“PSR”) on account of Butler’s

extensive criminal history.                    The district court sentenced Butler

to 240 months in prison.                      Butler appeals, asserting that the

district    court          erred    by    sentencing          him    as   an    armed         career

criminal.    Finding no error, we affirm Butler’s sentence.

            In the presentence investigation report (“PSR”), the

probation officer recommended that Butler be sentenced as an

armed career criminal as defined in U.S. Sentencing Guidelines

Manual § 4B1.4(a) (2011), finding that Butler had at least three

prior    crimes       of    violence—namely,            five     prior     convictions           for

felony     common       law       robbery       and     one     conviction          for       felony

possession       with       intent       to    sell      and     deliver       cocaine.           At

sentencing,      in     opposing         the    district       court’s      proposed          upward

departure,       counsel         for      Butler       did     not     object       to    Butler’s

designation       as        an     armed       career        criminal,         and       in     fact

affirmatively          asserted          that         the      armed      career          criminal

designation       and         mandatory         minimum         sentence        appropriately

reflected Butler’s prior criminal history.

                                                 2
               On   appeal,     Butler    first     asserts     that      the   district

court erroneously categorized him as an armed career criminal.

Specifically, Butler contends that the offense of common law

robbery,       as   defined     in   North       Carolina,     is   not   a     predicate

offense       for   enhancement      under   the     Armed     Career     Criminal   Act

(“ACCA”).       In addition, Butler argues that his prior convictions

from more than fifteen years ago were improperly considered as

predicate offenses under the ACCA.                    Butler therefore contends

that    the    court      improperly   classified        him   as   an    armed   career

criminal.

               The Government argues that Butler waived his challenge

to the armed career criminal designation and, in any event, did

not demonstrate that his sentence should be vacated under plain

error review.             We agree with the Government that Butler has

waived any challenge to the armed career criminal designation.

“[W]aiver is the intentional relinquishment or abandonment of a

known     right,”         and   extinguishes        potential       error.        United

States v. Olano, 507 U.S. 725, 733-34 (1993) (internal quotation

marks omitted).           “When a claim of . . . error has been waived,

it is not reviewable on appeal.”                  United States v. Claridy, 601

F.3d 276, 284 n.2 (4th Cir.), cert. denied, 131 S. Ct. 259

(2010).

               Here, Butler, through counsel, failed to object, in

the     PSR    or    at     sentencing,      to    his    armed     career      criminal

                                             3
designation.           More significantly, in arguing against an upward

departure, counsel concurred that Butler was properly classified

as an armed career criminal, stating, “We think the Guidelines

sentencing        with   the     armed       career   criminal     is   an     appropriate

level for what he has done, what he’s been convicted of,” and

“The base offense level that he got for armed career criminal

has taken into account his record . . . .”                            We conclude that

counsel’s statements at sentencing constitute a waiver of the

issue, and therefore, we decline to review his claims for error—

plain or otherwise.              See Olano, 507 U.S. at 733; Claridy, 601

F.3d at 284 n.2. *

                 We   also    reject    Butler’s      claim    that     his    convictions

from more than fifteen years ago were improperly considered in

determining his ACCA status.                    In United States v. Presley, 52

F.3d       64,   69-70   (4th     Cir.       1995),   we    held   that       there    is   no

temporal restriction on prior felony offenses for purposes of

the ACCA.         Presley, 52 F.3d at 69-70.               Therefore, the fact that

all    of    Butler’s        common    law    robbery      convictions    were        fifteen




       *
        Butler here is “deemed bound by the acts of his
lawyer-agent.”   New York v. Hill, 528 U.S. 110, 114-15 (2000)
(internal quotation marks omitted).    Further, even if the law
were otherwise, it is quite clear that the district court did
not commit plain error in relying on Butler’s predicate
convictions to sentence him as an armed career criminal.



                                                4
years old or older at the time of Butler’s sentencing is of no

legal significance.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5